             Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9

10   GREGORY AKSELROD, on behalf of himself
     and all others similarly situated,
11                                                       NO.
                                   Plaintiff,
12                                                       COMPLAINT—CLASS ACTION
            vs.                                          DEMAND FOR JURY TRIAL
13

14   HOOZIP, INC. d/b/a REIRAIL,

15                                 Defendant.

16

17
            Greg Akselrod, individually and on behalf of others similarly situated, alleges the
18

19   following against Defendant Hoozip, Inc. d/b/a REIRail (“REIRail”).

20                                    I. NATURE OF ACTION

21          1.      As the Supreme Court recently explained, “Americans passionately disagree
22   about many things. But they are largely united in their disdain for robocalls. The Federal
23
     Government receives a staggering number of complaints about robocalls—3.7 million
24
     complaints in 2019 alone. The States likewise field a constant barrage of complaints. For
25
     nearly 30 years, the people’s representatives in Congress have been fighting back. As relevant
26

27
                                                                               TURKE & STRAUSS LLP
                                                                              936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 1                                              Seattle, Washington 98103-8869
                                                                           TEL. 608.237.1775  FAX 608.509.4423
                                                                                   www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 2 of 9




     here, the Telephone Consumer Protection Act of 1991, known as the TCPA, generally
 1
     prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political
 2

 3   Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

 4          2.      REIRail provides lead generation services to real estate agents.
 5          3.      These lead generation services include skip tracing, text message blasting, and
 6
     other marketing tools.
 7
            4.      One of those tools is the “RVM Engine.”
 8
            5.      “RVM” stands for “ringless voicemail.”
 9

10          6.      Ringless voicemail plays a pre-recorded message into the voicemail of call

11   recipients.

12          7.      REIRail itself engages in unsolicited ringless voicemail pre-recorded calls to
13   solicit new customers to its platform to use the “RVM Engine.”
14
            8.      REIRail made an unsolicited ringless voicemail call to Plaintiff on his cellular
15
     telephone using a pre-recorded message.
16
            9.      Plaintiff now files this lawsuit seeking injunctive relief, requiring REIRail to
17

18   stop placing unsolicited calls to cellular telephone numbers, as well as an award of statutory

19   damages and costs to class members.

20                               II. JURISDICTION AND VENUE
21          10.     This Court has federal question subject matter jurisdiction over this action under
22
     28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
23
     47 U.S.C. §227 (“TCPA”).
24

25

26

27
                                                                                 TURKE & STRAUSS LLP
                                                                                936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 2                                                Seattle, Washington 98103-8869
                                                                             TEL. 608.237.1775  FAX 608.509.4423
                                                                                     www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 3 of 9




             11.      This Court has personal jurisdiction over REIRail, and venue is proper in this
 1
     District under 28 U.S.C. § 1391(b) because Defendant REIRail made the call to the Plaintiff in
 2

 3   this District.

 4                                           III. PARTIES
 5           12.      Plaintiff Greg Akselrod resides in King County, Washington.
 6
             13.      Defendant Hoozip, Inc. d/b/a REIRail is a Delaware corporation.
 7
                                      IV. TCPA BACKGROUND
 8
     A.      The TCPA Prohibits Automated Telemarketing Calls
 9
             14.      The TCPA makes it unlawful to make any call (other than a call made for
10
     emergency purposes or made with the prior express consent of the called party) using an
11

12   automatic telephone dialing system or an artificial or prerecorded voice to any telephone

13   number assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C.
14   § 227(b)(1)(A)(iii).
15
             15.      The TCPA provides a private cause of action to persons who receive calls in
16
     violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).
17
             16.      According to findings by the Federal Communication Commission (“FCC”), the
18

19   agency Congress vested with authority to issue regulations implementing the TCPA, such calls

20   are prohibited because, as Congress found, automated or prerecorded telephone calls are a

21   greater nuisance and invasion of privacy than live solicitation calls, and such calls can be
22   costly and inconvenient.
23
             17.      The FCC also recognized that “wireless customers are charged for incoming
24
     calls whether they pay in advance or after the minutes are used.” In re Rules and Regulations
25

26

27
                                                                                 TURKE & STRAUSS LLP
                                                                                936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 3                                                Seattle, Washington 98103-8869
                                                                             TEL. 608.237.1775  FAX 608.509.4423
                                                                                     www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 4 of 9




     Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,
 1
     18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).
 2

 3           18.     In 2013, the FCC required prior express written consent for all autodialed or

 4   prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.
 5   Specifically, it ordered that:
 6
                     [A] consumer’s written consent to receive telemarketing robocalls
 7                   must be signed and be sufficient to show that the consumer: (1)
                     received “clear and conspicuous disclosure” of the consequences
 8                   of providing the requested consent, i.e., that the consumer will
                     receive future calls that deliver prerecorded messages by or on
 9                   behalf of a specific seller; and (2) having received this
10                   information, agrees unambiguously to receive such calls at a
                     telephone number the consumer designates.[] In addition, the
11                   written agreement must be obtained “without requiring, directly or
                     indirectly, that the agreement be executed as a condition of
12                   purchasing any good or service.[]”
13   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
14
     27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
15
                                      V. FACTUAL ALLEGATIONS
16
             19.     Plaintiff’s telephone number, (XXX) XXX-3579, is assigned to a cellular
17

18   telephone service.

19           20.     Plaintiff never has been a REIRail customer and never consented to receive

20   calls from REIRail.
21           21.     REIRail made a pre-recorded call to Plaintiff’s cellular telephone on November
22
     26, 2020.
23
             22.     The pre-recorded messaged played on the call to the Plaintiff was as follows:
24
                     This is Nicky from REIRail. Giving you a call today to see if there
25                   is anything I can help you with or if you have any questions about
                     sending your own voicemails. Please feel free to give me a call
26
                     and we can discuss your goals and needs. We can go over which
27
                                                                                TURKE & STRAUSS LLP
                                                                               936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 4                                               Seattle, Washington 98103-8869
                                                                            TEL. 608.237.1775  FAX 608.509.4423
                                                                                    www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 5 of 9




                     REIRail product will best help you in your everyday business and
 1                   achieve your business goals. I'd be happy to share with you any,
                     uh, best practices and show you how the top realtors real estate
 2
                     investors and wholesalers are using REIRail today to achieve
 3                   massive results and get that everyday freedom in their everyday
                     lives. Please feel free to call or text me anytime at 571-207-7542.
 4                   If I don't hear back from you, that's ok, I just hope you really enjoy
                     our product.
 5

 6           23.     Plaintiff was not interested and had not requested information regarding those

 7   products.

 8           24.     The telephone number left on the pre-recorded message to get in touch with the
 9   caller was 571-207-7542.
10
             25.     As recently as November 21, 2020, calls from that number were reported as
11
     “robocalls” and telemarketing spam. See https://phonespam.report/for-571-207-7542 (last
12
     visited November 30, 2020).
13

14           26.     The REIRail website advises users that REIRail users should be aware of the

15   TCPA when using the ringless voicemail product. https://support.reirail.com/ringless-

16   voicemail/do-not-call-list/why-dont-all-the-names-on-my-list (last visited November 30, 2020).
17
                                VI. CLASS ACTION ALLEGATIONS
18
             27.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if
19
     fully stated herein.
20
             28.     Plaintiff brings this action on behalf of himself and the following class (the
21

22   “Class”) pursuant to Federal Rule of Civil Procedure 23.

23           29.     Plaintiff proposes the following Class definition, subject to amendment as

24   appropriate:
25                   Robocall Class: All persons within the United States: (1) to whose
                     cellular telephone number or other number for which they are
26
                     charged for the call; (2) Defendant (or an agent acting on behalf of
27
                                                                                   TURKE & STRAUSS LLP
                                                                                  936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 5                                                  Seattle, Washington 98103-8869
                                                                               TEL. 608.237.1775  FAX 608.509.4423
                                                                                       www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 6 of 9




                    Defendant) placed a telemarketing call; (3) within the four years
 1                  prior to the filing of the Complaint; and (4) using an identical or
                    substantially similar pre-recorded message used to place the
 2
                    telephone call to Plaintiff.
 3
            30.     Plaintiff is a member of and will fairly and adequately represent and protect the
 4
     interests of the Class as he has no interests that conflict with any of the class members.
 5

 6          31.     Excluded from the Class are counsel, Defendant, any entities in which

 7   Defendant has a controlling interest, Defendant’s agents and employees, any judge to whom

 8   this action is assigned, and any member of such judge’s staff and immediate family.
 9          32.     Plaintiff and all members of the Class have been harmed by the acts of
10
     Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of
11
     time, the use of their telephone power and network bandwidth, and the intrusion on their
12
     telephone that occupied it from receiving legitimate communications.
13

14          33.     This Class Action Complaint seeks injunctive relief and money damages.

15          34.     The Class as defined above is identifiable through Defendant’s dialer records,

16   other telephone records, and telephone number databases.
17
            35.     Plaintiff does not know the exact number of members in the Class, but Plaintiff
18
     reasonably believes Class members number, at minimum, in the hundreds.
19
            36.     The joinder of all Class members is impracticable due to the size and relatively
20
     modest value of each individual claim.
21

22          37.     Additionally, the disposition of the claims in a class action will provide

23   substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits.

24          38.     There are well defined, nearly identical questions of law and fact affecting all
25   parties. The questions of law and fact, referred to above, involving the Class claims
26
     predominate over questions that may affect individual Class members.
27
                                                                                  TURKE & STRAUSS LLP
                                                                                 936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 6                                                 Seattle, Washington 98103-8869
                                                                              TEL. 608.237.1775  FAX 608.509.4423
                                                                                      www.turkestrauss.com
             Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 7 of 9




            39.     There are numerous questions of law and fact common to Plaintiff and to the
 1
     proposed Class, including but not limited to the following:
 2

 3                  (a)     Whether Defendant used pre-recorded messages to send calls;

 4                  (b)     Whether Defendant made calls to Plaintiff and members of the Class
 5   without first obtaining prior express written consent to make the calls;
 6
                    (c)     Whether Defendant’s conduct constitutes a violation of the TCPA; and
 7
                    (d)     Whether members of the Class are entitled to treble damages based on
 8
     the willfulness of Defendant’s conduct.
 9

10          40.     Further, Plaintiff will fairly and adequately represent and protect the interests of

11   the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

12          41.     Plaintiff has retained counsel with substantial experience in prosecuting
13   complex litigation and class actions, and especially TCPA class actions. Plaintiff and his
14
     counsel are committed to vigorously prosecuting this action on behalf of the other members of
15
     the Class, and have the financial resources to do so.
16
            42.     Common questions of law and fact predominate over questions affecting only
17

18   individual Class members, and a class action is the superior method for fair and efficient

19   adjudication of the controversy. The only individual question concerns identification of Class

20   members, which will be ascertainable from records maintained by Defendant and/or its agents.
21
            43.     The likelihood that individual members of the Class will prosecute separate
22
     actions is remote due to the time and expense necessary to prosecute an individual case.
23
            44.     Plaintiff is not aware of any litigation concerning this controversy already
24
     commenced by others who meet the criteria for class membership described above.
25

26

27
                                                                                 TURKE & STRAUSS LLP
                                                                                936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 7                                                Seattle, Washington 98103-8869
                                                                             TEL. 608.237.1775  FAX 608.509.4423
                                                                                     www.turkestrauss.com
              Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 8 of 9




                                      FIRST CAUSE OF ACTION
 1                        Violation of the Telephone Consumer Protection Act
                             (47 U.S.C. 227(b) on behalf of the Robocall Class)
 2

 3           45.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

 4   forth herein.
 5           46.      The foregoing acts and omissions of Defendant and/or its affiliates, agents,
 6
     and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple
 7
     violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, and
 8
     delivering pre-recorded messages to the cellular telephone numbers of Plaintiff and members
 9

10   of the Class.

11           47.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

12   entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and
13   members of the Class presumptively are entitled to an award of $500 in damages for each and
14
     every call made to their residential or cellular telephone numbers using an artificial or pre-
15
     recorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
16
             48.      If the Defendant’s conduct is found to be knowing or willful, Plaintiff and
17

18   members of the Class are entitled to an award of up to treble damages.

19           49.      Plaintiff and members of the Class are also entitled to and do seek injunctive

20   relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting
21
     on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for
22
     emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice
23
     in the future.
24

25

26

27
                                                                                   TURKE & STRAUSS LLP
                                                                                  936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 8                                                  Seattle, Washington 98103-8869
                                                                               TEL. 608.237.1775  FAX 608.509.4423
                                                                                       www.turkestrauss.com
             Case 2:20-cv-01772-BAT Document 1 Filed 12/02/20 Page 9 of 9




                                     VII. PRAYER FOR RELIEF
 1
            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
 2

 3   following relief:

 4          A.      Injunctive relief prohibiting Defendant from calling telephone numbers

 5   advertising their goods or services, except for emergency purposes, to any number using a pre-
 6
     record message in the future;
 7
            B.      That the Court enter a judgment awarding Plaintiff and all Class members
 8
     statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or
 9
     willful violation; and
10

11          C.      An order certifying this action to be a proper class action pursuant to Federal

12   Rule of Civil Procedure 23, establishing an appropriate Class the Court deems appropriate,
13   finding that Plaintiff is a proper representative of the Class, and appointing the lawyers and law
14
     firms representing Plaintiff as counsel for the Class;
15
            D.      Such other relief as the Court deems just and proper.
16
                                VIII. DEMAND FOR JURY TRIAL
17
            Plaintiff hereby demands a trial by jury.
18

19          RESPECTFULLY SUBMITTED AND DATED this 2nd day of December, 2020.

20                                            TURKE & STRAUSS LLP

21                                            By:     /s/ Samuel J. Strauss, WSBA #46971
                                                    Samuel J. Strauss, WSBA #46971
22
                                                    Email: sam@turkestrauss.com
23                                                  936 North 34th Street, Suite 300
                                                    Seattle, Washington 98103-8869
24                                                  Telephone: (608) 237-1775
                                                    Facsimile: (608) 509-4423
25
                                              Attorneys for Plaintiff
26

27
                                                                                TURKE & STRAUSS LLP
                                                                               936 North 34th Street, Suite 300
     COMPLAINT—CLASS ACTION - 9                                               Seattle, Washington 98103-8869
                                                                            TEL. 608.237.1775  FAX 608.509.4423
                                                                                    www.turkestrauss.com
